DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
Claims 1-20 have been examined in this application.  This communication is the first action on the merits of these claims.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first and second steering lines extending through the tether line must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 18-19 are rejected under 35 USC 102(a)(2) as being anticipated by US Patent Number 11,008,101 to Miller.

Regarding claim 18, Miller discloses a non-transitory machine readable medium  comprising instructions, which when executed, cause a processor (column 16, lines 58-62 disclose “These computer program instructions may also be stored in a computer-readable storage medium that upon execute may direct a computer or other programmable data processing apparatus tun function in a particular manner”) to at least:
Determine a position of at least one of a tether line or a kite supporting the tether line, wherein the tether line supports an unmanned aerial vehicle (column 10, lines 61-67 disclose “processor(s) 415 may include multiple dedicated or shared processors configure to…make navigation decisions (e.g., compute flight paths, implement obstacle avoidance routines, etc.)”, computing flight paths requires the starting and ending points of the UAV, which are the positions of the tethers 108 and 308); and
Direct movement of the kite based on a desired launch flight path of the UAV (column 15, lines 20-27 discloses “a first aerial component may be positioned at a second elevation and the first aerial component may be connected to the ground component by the cable.  Moreover, the elevation may be determined by a second, additional elevation determined for any additional efficiency desired by the drone operator.  For example, the additional elevation may serve to enable the UAV to glide more if release from the winch line at a higher elevation”).  

Regarding claim 19 (dependent on claim 18), Miller discloses the instructions further cause the processor to determine whether the UAV is within a threshold range of the desired flight path, and cause the UAV to be deployed form the tether line in response to the UAV being within the threshold range of the desired flight path.  Column 15, lines 15-19 disclose “when the UAV determines that the UAV has reached a pre-determined elevation, a component of the UAV (e.g., the UAV’s arm and hand) may release from the cable associated with the winch system and then transport the package to its destination”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10, 12-17 are rejected under 35 USC 103 as being unpatentable over US Patent Number 11,008,101 to Miller in view of US Patent Number 6,264,140 to McGeer.

Regarding claim 1, Miller discloses an apparatus to deploy an unmanned aerial vehicle (UAV 106), the apparatus comprising:
A tether line to support the UAV (rope 108);
A tensioner operatively coupled to the tether line (spool 112); and
A lift apparatus operatively coupled to the tether line to support the tether line for deployment of the UAV (balloon 104).  
Miller does not disclose the lift apparatus being a kite.  However, this limitation is taught by McGeer.  McGeer discloses a tethered system for retrieving an aircraft comprising a kite 1 operatively coupled to tether line 2 to support the tether line.  McGeer suggests that “The method involves the aircraft engaging a cable or cables held aloft by a kite, balloon, kite/balloon hybrid, aircraft, or mast”.  It would thus be obvious to a person having ordinary skill in the art to modify Miller using the teachings from McGeer as a substitution of known ways to support a tether.  

Regarding claim 2 (dependent on claim 1), McGeer further teaches the kite including a parafoil kite.  Figures 1-3 show kite 1 have a parafoil cross section.  

Regarding claim 3 (dependent on claim 1), Miller discloses the tether line including a first steering line (left portion of rope 108 in Figure 1) and a second steering line (right portion of rope 108).

Regarding claim 4 (dependent on claim 1), Miller as modified by McGeer does not explicitly disclose a sensor to measure a first position of the kite relative to a vessel from which the tether line extends.  However, column 15, lines 20-21 discloses “a first aerial component may be positioned at a second elevation and the first aerial component may be connected to the ground component by the cable.  Moreover, the elevation may be determined by a second, additional elevation determined for any additional efficiency desired by the drone operator”, and lines 30-31 disclose the use of altitude sensors, GPS signals, and the like to determine elevation of an UAV.  It would be obvious to a person having ordinary skill in the art to modify Miller to use altitude sensors or GPS signals in order to determine the elevation of the aerial components in order to accurately position them at the desired elevations.  

Regarding claim 5 (dependent on claim 4), Miller as modified by McGeer does not disclose a kite analyzer to calculate a second position of the kite based on the first position and a third position of the vessel.  However, the examiner takes official notice that calculating a location with regards to a reference point is notoriously well-known in the art, and that it would be obvious to a person having ordinary skill in the art to modify Miller and McGeer to use known ways of calculating positions.

Regarding claim 6 (dependent on claim 1), Miller discloses the tensioner is to maintain the tether line within a desired tension range prior to deploying the UAV from the tether line.  Column 14, lines 51-54 disclose “the winch may include a mechanical device that may be used to pull in (wind up) or let out (wind out) or otherwise adjust the tension of a rope or cable”.  

Regarding claim 7 (dependent on claim 1), Miller discloses a platform to carry the UAV (component 211).

Regarding claims 8 (dependent on claim 7) and 12 (dependent on claim 10), Miller discloses the platform is to move along the tether line to catapult the UAV.  Column 15, lines 15-19 disclose “when the UAV determines that the UAV has reached a pre-determined elevation, a component of the UAV (e.g., the UAV’s arm and hand) may release from the cable associated with the winch system and then transport the package to its destination”.  

Regarding claim 10, Miller discloses a method of deploying an unmanned aerial vehicle (UAV 106), the method comprising:
Raising a tether line (rope 108) via a lift apparatus coupled thereto (balloon 104), wherein the tether line is to support the UAV (106);
Releasing the UAV to deploy the UAV (column 15, lines 15-19 disclose “when the UAV determines that the UAV has reached a pre-determined elevation, a component of the UAV (e.g., the UAV’s arm and hand) may release from the cable associated with the winch system and then transport the package to its destination”).  
Miller does not disclose the lift apparatus being a kite.  However, this limitation is taught by McGeer.  McGeer discloses a tethered system for retrieving an aircraft comprising a kite 1 operatively coupled to tether line 2 to support the tether line.  McGeer suggests that “The method involves the aircraft engaging a cable or cables held aloft by a kite, balloon, kite/balloon hybrid, aircraft, or mast”.  It would thus be obvious to a person having ordinary skill in the art to modify Miller using the teachings from McGeer as a substitution of known ways to support a tether.  

Regarding claim 13 (dependent on claim 12), Miller discloses the tether line on which the platform is guided is angled from the ground (see Figure 1).

Regarding claim 14 (dependent on claim 10), Miller as modified by McGeer does not explicitly disclose determining, via instructions executed by at least one processor, a first position of the kite relative to a vessel carrying the tether line.  However, column 15, lines 20-21 discloses “a first aerial component may be positioned at a second elevation and the first aerial component may be connected to the ground component by the cable.  Moreover, the elevation may be determined by a second, additional elevation determined for any additional efficiency desired by the drone operator”, and lines 30-31 disclose the use of altitude sensors, GPS signals, and the like to determine elevation of an UAV, and column 10, lines 17-20 discloses processors for executing instructions.  It would be obvious to a person having ordinary skill in the art to modify Miller to use altitude sensors or GPS signals in order to determine the elevation of the aerial components in order to accurately position them at the desired elevations.  

Regarding claim 15 (dependent on claim 14), Miller as modified by McGeer does not disclose calculating, via instructions executed by the at least one processor, a second position of the kite based on the first position and a third position of the vessel.  However, the examiner takes official notice that calculating a location with regards to a reference point is notoriously well-known in the art, and that it would be obvious to a person having ordinary skill in the art to modify Miller and McGeer to use known ways of calculating positions.

Regarding claim 16 (dependent on claim 10), Miller discloses steering the kite based on a desired launch flight path of the UAV.  Column 15, lines 20-27 discloses positioning the aerial component at different elevations in order to enable the UAV to glide more if released at a higher elevation.  

Regarding claim 17 (dependent on claim 16), Miller and McGeer do not explicitly disclose steering the kite including controlling first and second steering lines extending through the tether line.  However, Figures 2 and 3 of McGeer shows kite 1 being attached via first and second lines.  It would be obvious to a person having ordinary skill in the art to modify McGeer to use lines attached to a kite to steer the kite.     

Claims 9 and 11 are rejected under 35 USC 103 as being unpatentable over US Patent Number 11,008,101 to Miller in view of US Patent Number 6,264,140 to McGeer, in further view of US Patent Number 7,097,137 to McDonnell.

Regarding claim 9 (dependent on claim 7), Miller does not disclose the UAV is to be raised by the platform and dropped from the platform.  However, this limitation is taught by McDonnell.  McDonnell discloses a launch and recovery system for UAVs having a platform (formed by rods 13 and 15) that raises and drops UAV 10 via release mechanism 12.  It would be obvious to a person having ordinary skill in the art to modify Miller and McGeer using the teachings from McDonnell as a substitution of known ways to attach and release a UAV from a tether.

Regarding claim 11 (dependent on claim 10), McDonnell further teaches raising the UAV, via a platform (formed by rods 13 and 15), and wherein releasing the UAV includes dropping the UAV from the platform (via release structure 12).  

Claim 20 is rejected under 35 USC 103 as being unpatentable over US Patent Number 11,008,101 to Miller.

Regarding claim 20 (dependent on claim 18), Miller does not disclose the position of the kite is determined based on a first position of the kite relative to a vessel carrying the tether and a second position of the vessel.  However, the examiner takes official notice that calculating a location with regards to a reference point is notoriously well-known in the art, and that it would be obvious to a person having ordinary skill in the art to modify Miller and McGeer to use known ways of calculating positions.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL H WANG whose telephone number is (571)272-6554. The examiner can normally be reached 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL H. WANG
Primary Examiner
Art Unit 3642



/MICHAEL H WANG/Primary Examiner, Art Unit 3642